   Case 1:20-po-01045-TCB Document 2 Filed 07/10/20 Page 1 of 6 PageID# 3




                                           Paul Foldes

                               ROB 16100 * Alexandria VA 22302



                                                                                 RECEIVED
Certified, US Mail: 7018 180 00014084 6009                                       MAILROOM

July 7, 2020
                                                                               JuL -9
Re: Citation #7881976 Dated April 11, 2020
                                                                          CLERK, U.S. DISTRICT COURT
Disputed; Request To Dismiss                                                 ALEXANDRIA. VIRGINIA      ,


Unable To Appear In Person Due To Covidl9 Health Constraints



Office of Clerk

US District Court, Aleaxndria VA



This Is to request that the above citation be dismissed. Reasons supporting this request:

   1) Valid, current handicapped sticker was displayed on car; wallet card copy enclosed
   2) Roadway was not in active use; and one handicapped space nearby was taken
   3) Other cars were parked in same inactive roadway at time when I parked, and there was
      a Fairfax county police car parked nearby, when I arrived and parked; and It was not
      ticketing any cars-leading me to believe that given that roadway was inactive, it was ok
      to park there with handicapped sticker on display

Tried to contact Traffic Division to get instructions how to make appearance to dispute via
Zoom,Instead of In person; did not receive response to volcemail message left. Given several
^underlying health conditions' making such appearance in an enclosed space not advised.

For reasons provided above, request dismissal of violation notice without penalty.

  nc^ely.



P^ul woldes
Enclosures; copies of pictures taken day of citation
Case 1:20-po-01045-TCB Document 2 Filed 07/10/20 Page 2 of 6 PageID# 4
Case 1:20-po-01045-TCB Document 2 Filed 07/10/20 Page 3 of 6 PageID# 5
Case 1:20-po-01045-TCB Document 2 Filed 07/10/20 Page 4 of 6 PageID# 6
Case 1:20-po-01045-TCB Document 2 Filed 07/10/20 Page 5 of 6 PageID# 7
Case 1:20-po-01045-TCB Document 2 Filed 07/10/20 Page 6 of 6 PageID# 8
